    Case 2:20-cv-00523-RJS Document 2 Filed 07/22/20 PageID.2 Page 1 of 6




Michele Anderson-West (9249)
Austin B. Egan (13203)
STAVROS LAW P.C.
8915 South 700 East, Suite 202
Sandy, Utah 84070
Tel: (801) 758-7604
Fax: (801) 893-3573
michele@stavroslaw.com
austin@stavroslaw.com

Attorneys for Plaintiff

                            IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH-CENTRAL DIVISION

JAMEE RUDD,

              Plaintiff,                                 COMPLAINT
         v.
                                                         (JURY DEMAND)
GENERAL RV CENTER, INC., d/b/a
GENERAL RV CENTER,                               Case No. 2:20-cv-00523-RJS

              Defendant.                         Judge Robert J. Shelby


       Plaintiff Jamee Rudd, by and through her undersigned counsel, complains against

Defendant General RV Center, Inc., d/b/a General RV Center., and for causes of action, alleges

Defendant violated the Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title

VII”) and the Utah Antidiscrimination Act, Utah Code Ann. §34A-5-101, et. Seq. both as

amended.

                                                PARTIES

       1.        Ms. Rudd is a resident of Salt Lake County, State of Utah.

       2.        Defendant General RV Center is a for-profit domestic corporation doing business

in Salt Lake County, State of Utah.


                                                                                                 1
    Case 2:20-cv-00523-RJS Document 2 Filed 07/22/20 PageID.3 Page 2 of 6




        3.       Defendant is an “employer” as that term is defined in Title VII and the UADA.

        4.       Defendant is engaged in an industry affecting commerce and has fifteen or more

employees.

        5.       All the acts and omissions giving rise to this action occurred within the State of

Utah.

        6.       At all times relevant herein, Defendant acted by and through its agents, servants,

and employees, each of whom acted, at all times relevant herein, in the course and scope of their

employment with and for Defendant.

                                    ADMINISTRATIVE REMEDIES

        7.       Ms. Rudd filed her Charge of Discrimination with the Utah Anti-Discrimination

and Labor Division and EEOC on or around April 5, 2019.

        8.       The EEOC issued a Dismissal and Notice of Right to Sue dated April 22, 2020.

        9.       This action is timely commenced within 90 days of Ms. Rudd’s receipt of the

Dismissal and Notice of Right to Sue.

                                     JURISDICTION AND VENUE

        10.      This Court has original jurisdiction pursuant to 29 U.S.C. §216(b).

        11.      This Court has supplemental jurisdiction over state law claims pursuant to 28

U.S.C. § 1367.

        12.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b).

                                       FACTUAL ALLEGATIONS

        13.      Defendant hired Ms. Rudd in September 2018 as a Service Writer.




                                                                                                 2
     Case 2:20-cv-00523-RJS Document 2 Filed 07/22/20 PageID.4 Page 3 of 6




           14.   Ms. Rudd was Defendant’s “employee” as that term is defined in Title VII and the

UADA.

           15.   Ms. Rudd’s compensation included an hourly wage of $16.00 per hour plus bonus

incentives, health insurance and other benefits.

           16.   Immediately upon her employment, male co-workers, including management,

sexually harassed Ms. Rudd.

           17.   Ms. Rudd is an attractive young woman accustomed to sexual innuendos by males

in general and co-workers in particular.

           18.   Ms. Rudd did not report the sexual harassment to management because she

intended to advocate for herself and talk to the harassing individuals about their conduct to have

it stop.

           19.   On October 20, 2018, Ms. Rudd’s supervisor called her into his office.

           20.   The supervisor asked Ms. Rudd about the sexual harassment.

           21.   Ms. Rudd confirmed the sexual harassment and told her supervisor that she

wanted to confront the individuals herself and did not want to file an official claim.

           22.   The supervisor told Ms. Rudd it was best if she were terminated as to not cause a

distraction for Defendant and terminated Ms. Rudd’s employment.

           23.   Ms. Rudd was never written up or disciplined by Defendant prior to her

termination.

           24.   Ms. Rudd would not have been terminated-but for the fact she is female.

                                   FIRST CAUSE OF ACTION
                                   (Sex Discrimination-Title VII)

           25.   The preceding paragraphs are incorporated herein by reference.

                                                                                                     3
       Case 2:20-cv-00523-RJS Document 2 Filed 07/22/20 PageID.5 Page 4 of 6




         26.   Ms. Rudd is a member of protected class.

         27.   Ms. Rudd was well qualified for her position as a Service Writer.

         28.   Defendant would not have fired Ms. Rudd but for her being female.

         29.   As a result of Defendant’s unlawful discrimination, Ms. Rudd suffered damages

and is entitled to recover damages for lost wages and benefits, compensatory damages, costs,

attorneys’ fees, and other such relief as determined under law, including but not limited to

emotional distress damages.

         30.    Ms. Rudd is also entitled to an award punitive damages because of

Defendant’s willful violations.

                               SECOND CAUSE OF ACTION
                           Sex and Sexual Orientation Discrimination
                                 Utah Anti-discrimination Act
                              Utah Code Ann. §34A-5-101, et. seq.

         31.   Defendant terminated Ms. Rudd’s employment as Service Writer because of her

sex.

         32.   Ms. Rudd was well qualified for her position.

         33.   Ms. Rudd maintained and/or exceeded the requisite education and certifications

required to work as a Service Writer for Defendant.

         34.   Ms. Rudd maintained and/or exceeded the requisite training requirements to work

as a Service Writer for Defendant.

         35.   Ms. Rudd always maintained moral character and integrity that was beyond

reproach.

         36.   Ms. Rudd maintained an excellent work ethic, disposition to work and adherence

to Defendant’s rules and regulations.

                                                                                                4
    Case 2:20-cv-00523-RJS Document 2 Filed 07/22/20 PageID.6 Page 5 of 6




       37.     Yet, despite meeting or exceeding the above-criteria, Defendant terminated Ms.

Rudd’s employment for no other reason than her sex.

       38.     But-for being female, Ms. Rudd would still work for Defendant.

       39.       As a result of Defendant’s unlawful discrimination, Ms. Rudd suffered

damages and is entitled to recover damages for lost wages and benefits, compensatory

damages, costs, attorneys’ fees, and other such relief as determined under law including but

not limited to emotional distress damages.

       40.       Ms. Rudd is also entitled to an award punitive damages because of Defendant’s

willful violations.

                                    REQUEST FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38, Plaintiff demands a trial before a jury.

                            CONCLUSION & REQUEST FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court:

       a.      Enter judgment in favor of Plaintiff and against Defendant.

       b.      Award lost pecuniary and non-pecuniary damages as appropriate.

       c.      Award punitive damages.

       c.      Enter judgment in favor of the Plaintiff ordering reimbursement for all costs and

expenses incurred in bringing and prosecuting this case, including reasonable attorneys’ fees.

       d.      Enter a judgment awarding prejudgment on all unpaid wages.

       e.      Enter a judgment awarding post-judgment interest at the applicable statutory rate.

       f.      Award such other relief as the Court deems just and equitable.




                                                                                                    5
Case 2:20-cv-00523-RJS Document 2 Filed 07/22/20 PageID.7 Page 6 of 6




  Respectfully submitted this 22nd day of July 2020.

                                                         /s/ Michele Anderson-West
                                                       Michele Anderson-West
                                                       STAVROS LAW P.C.
                                                       Attorneys for Plaintiff




                                                                                     6
